 Fill in this information to identify your case:
 Debtor 1               Gary A. Smith
                              First Name            Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name          Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF OHIO                                             Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
                                                                                                                       have been changed.

 Case number:                 19-15164
 (If known)




Official Form 113
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1130 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                     Chapter 13 Plan                                                  Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



              19-15164-jps                    Doc 14             FILED 09/30/19        ENTERED 09/30/19 13:02:38                   Page 1 of 8
 Debtor                Gary A. Smith                                                                      Case number     19-15164


                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          Per Conrfirmation Order

2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $67,800.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               6568 Elmwood
                               Rd Mentor, OH
 Fifth Third                   44060 Lake                                                  Prepetition:
 Bank                          County                                         $708.00         $19,340.85          0.00%              $358.16           $61,820.85
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

Official Form 113                                                                       Chapter 13 Plan                                           Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



              19-15164-jps                    Doc 14             FILED 09/30/19             ENTERED 09/30/19 13:02:38                Page 2 of 8
 Debtor                Gary A. Smith                                                                  Case number    19-15164


                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of      Amount of         Amount of       Interest   Monthly    Estimated
 creditor              amount of                                     collateral    claims senior     secured claim   rate       payment to total of
                       creditor's                                                  to creditor's                                creditor   monthly
                       total claim                                                 claim                                                   payments
                                             6568
                                             Elmwood
                                             Rd Mentor,
                                             OH 44060
 Ram Jack                                    Lake
 Ohio LLC              $26,800               County                  $200,000.00    $67,000.00              $0.00     0.00%           $0.00                $0.00

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 5.20% of plan payments; and
             during the plan term, they are estimated to total $3,525.60.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $2,200.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $0.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.


Official Form 113                                                                  Chapter 13 Plan                                            Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy



              19-15164-jps                    Doc 14             FILED 09/30/19        ENTERED 09/30/19 13:02:38                  Page 3 of 8
 Debtor                Gary A. Smith                                                                   Case number   19-15164

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $ 0       .
                 0 % of the total amount of these claims, an estimated payment of $ 0 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $               .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions


 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Gary A. Smith                                                    X
       Gary A. Smith                                                         Signature of Debtor 2
       Signature of Debtor 1

       Executed on            September 30, 2019                                         Executed on

 X     /s/ Antoinette E. Freeburg                                                 Date     September 30, 2019
       Antoinette E. Freeburg 0071075
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                             Chapter 13 Plan                                               Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



              19-15164-jps                    Doc 14             FILED 09/30/19     ENTERED 09/30/19 13:02:38                   Page 4 of 8
 Debtor                Gary A. Smith                                                            Case number   19-15164

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $61,820.85

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $5,725.60

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                 $253.55

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                   +                                      $0.00


 Total of lines a through j                                                                                                                  $67,800.00




Official Form 113                                                             Chapter 13 Plan                                           Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy



              19-15164-jps                    Doc 14             FILED 09/30/19   ENTERED 09/30/19 13:02:38                 Page 5 of 8
                                 CERTIFICATE OF SERVICE

       I certify that on the 30th day of September 2019, a true and correct copy of the Chapter 13
plan was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

LeAnn E. Covey on behalf of Creditor Fifth Third Bank, at bknotice@clunkhoose.com

Lauren A. Helbling
ch13trustee@ch13cleve.com, lhelbling13@ecf.epiqsystems.com

via regular U.S. Mail, postage prepaid, on:

All creditors in the attached matrix.




DEARBORN, MI, 48126-2701                            /s/Antoinette E. Freeburg
                                                    Antoinette E. Freeburg (0071075)
                                                    FREEBURG & FREEBURG, LLC
                                                    6690 Beta Dr. Ste. 214
                                                    Mayfield Village, OH 44143
                                                    Phone 440-421-9181; Fax 440-421-9184
                                                    toni@freeburglaw.com
                                                    Attorney for Debtor




19-15164-jps      Doc 14     FILED 09/30/19      ENTERED 09/30/19 13:02:38          Page 6 of 8
Label Matrix for local noticing             PRA Receivables Management, LLC             Howard M. Metzenbaum U.S. Courthouse
0647-1                                      PO Box 41021                                United States Bankruptcy Court
Case 19-15164-jps                           Norfolk, VA 23541-1021                      Howard M. Metzenbaum U.S. Courthouse
Northern District of Ohio                                                               201 Superior Avenue
Cleveland                                                                               Cleveland, OH 44114-1235
Mon Sep 30 12:14:59 EDT 2019
ACAR Leasing LTD d/b/a                      AT&T                                        Aqua
GM Financial Leasing                        c/o Bankruptcy                              762 W. Lancaster Ave
PO Box 183853                               1801 Valley View Lane                       Bryn Mawr, PA 19010-3489
Arlington, TX 76096-3853                    Farmers Branch, TX 75234-8906


Catherine Smith                             Cavalry Portfolio Services                  Cavalry SPV I, LLC
1052 Mohegan Trl.                           500 Summit Lake Dr. Ste 4A                  500 Summit Lake Drive, Ste 400
Willoughby, OH 44094-7306                   Valhalla, NY 10595-2323                     Valhalla, NY 10595-2321



Citibank NA                                 Citizens Bank                               Dominion East Ohio Gas
Centralized Bankruptcy                      1 Citizens Dr                               Attn: Bankruptcy Dept
PO Box 790040                               Riverside, RI 02915-3000                    PO Box 26666
Saint Louis, MO 63179-0040                                                              Richmond, VA 23261-6666


Enhanced Recovery Company                   Fifth Third Bank                            (p)FIFTH THIRD BANK
PO Box 57547                                5050 Kingsley Drive                         MD# ROPS05 BANKRUPTCY DEPT
Jacksonville, FL 32241-7547                 Cincinnati, OH 45227-1115                   1850 EAST PARIS SE
                                                                                        GRAND RAPIDS MI 49546-6253


Fifth Third Bank                            First Energy                                First Mark
PO Box 9013                                 PO Box 1601                                 P.O. Box 82522
Addison, Texas 75001-9013                   Reading, PA 19603-1601                      Lincoln, NE 68501-2522



GM Financial                                Kohl’s                                      Lake County CSEA
PO Box 183834                               PO Box 3043                                 177 Main St.
Arlington, TX 76096-3834                    Milwaukee, WI 53201-3043                    Painesville, OH 44077-3402



Lake County Clerk of Courts                 Lake County Department of Utilities         Pendrick Capital Partners II, LLC
25 N. Park Place                            PO Box 8005                                 Peritus Portfolio Services II, LLC
Painesville, OH 44077-3416                  Painesville, OH 44077-8005                  PO BOX 141419
                                                                                        IRVING, TX 75014-1419


Synchrony Bank                              Antoinette E. Freeburg                      Gary A. Smith
Bankruptcy                                  Freeburg & Freeburg, LLC                    6568 Elmwood Road
PO Box 965060                               6690 Beta Drive                             Mentor, OH 44060-3859
Orlando, FL 32896-5060                      Suite 214
                                            Mayfield Village, OH 44143-2359

Lauren A. Helbling
200 Public Square Suite 3860
Cleveland, OH 44114-2322



                19-15164-jps      Doc 14   FILED 09/30/19            ENTERED 09/30/19 13:02:38      Page 7 of 8
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Fifth Third Bank                                     (d)Fifth Third Bank Credit Card
MD 1MOC2G-4050                                       38 Fountain Square Plaza
38 Fountain Square Plz                               MD# 1MOC2G
Cincinnati, OH 45263                                 Cincinnati, OH 45263




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Fifth Third Bank                                  (u)Michael Lucas, Esq.                               (d)PRA Receivables Management, LLC
                                                                                                          PO Box 41021
                                                                                                          Norfolk, VA 23541-1021



End of Label Matrix
Mailable recipients      27
Bypassed recipients       3
Total                    30




                19-15164-jps         Doc 14       FILED 09/30/19              ENTERED 09/30/19 13:02:38               Page 8 of 8
